UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 000-1410181 CUSIP NUMBER: 19049P 107 (Check One): [] Form 10-K[X] Form 20-F[ ] Form 11-K[ ] Form 10-Q[ ] Form 10-D[ ] Form N-SAR[ ] Form N-CSR For Period Ended: April 30, 2010 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART I - REGISTRANT INFORMATION COASTAL PACIFIC MINING CORP. Full Name of Registrant Former Name if Applicable 927 Drury Avenue NE Address of Principal Executive Office (Street and Number) Calgary, Alberta, T2E 0M3 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [X] (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Form 20-F for the period ended April 30, 2010 will not be submitted by the deadline due to a situation where the workload exceeds available personnel.Certain events and activities during and subsequent to the end of the reporting period required the reallocation of time normally used for the preparation of the report.The Registrant’s independent auditors will also not be able to complete their review of the financial statements prior to November 1, 2010. 1 PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Joe Bucci 612-3001 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Yes [X]No [] Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Yes [X]No [] As an exploration stage company, we did not earn any revenues during fiscal years 2010, 2009 or 2008. Net losses for the period ending April 30, 2010 are estimated to be $210,191 (2009 - $140,425) and relate mainly to management fees for fiscal 2010 of $120,000 (2009 - $60,000).The increase in fees resulted from us entering into a 2 year Management Services Agreement with Ox Financial Corp. in November 2008 for a monthly fee of $10,000 per month, and this contract spanned the entire reporting period.There were also mineral claims acquisition costs of $47,000 (2009 - $1,906) incurred during the fiscal year, associated with the issuance of 250,000 shares under the Warrior option agreement, and 300,000 shares issued in relation to the extension of the Trio option agreement. There was an estimated decrease in consulting fees to $16,281 (2009 - $39,877) and of professional fees $16,281 (2009 - $39,877) which was as a result of additional services being performed in the context of the management services agreement. COASTAL PACIFIC MINING CORP. Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 1, 2010 By: /s/ Joseph Bucci Name: Joseph Bucci Title: President ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 2
